


110 HCON 250 IH: Supporting Taiwan’s membership in

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Doolittle, Mr. Gingrey,
			 Mr. Goode,
			 Mr. Akin, Mr. Sam Johnson of Texas,
			 Mr. Walberg,
			 Mr. Franks of Arizona,
			 Mr. Pence,
			 Mr. Ryan of Ohio,
			 Mr. Mack, Mr. Jones of North Carolina,
			 Mr. Burton of Indiana,
			 Mr. Rohrabacher,
			 Mr. Barton of Texas,
			 Mr. Burgess,
			 Ms. Foxx, Mr. Tancredo, and Mr. Chabot) submitted the following concurrent
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Supporting Taiwan’s membership in
		  appropriate international organizations such as the United
		  Nations.
	
	
		Whereas Taiwan has dramatically improved its record on
			 human rights and routinely holds fair and free elections in a multiparty
			 system, as evidenced by Taiwan’s second democratic presidential election in
			 2000 and 2004 in which Mr. Chen Shui-bian was elected as President;
		Whereas the 23,000,000 people in Taiwan are not
			 represented in the United Nations and their human rights as citizens of the
			 world are therefore severely abridged;
		Whereas Taiwan has in recent years repeatedly expressed
			 its strong desire to participate in the United Nations;
		Whereas Taiwan has much to contribute to the work and
			 funding of the United Nations;
		Whereas the world community has reacted positively to
			 Taiwan’s desire for international participation, as shown by Taiwan’s
			 membership in the Asian Development Bank, Taiwan’s admission to the
			 Asia-Pacific Economic Cooperation group as a full member, and Taiwan’s
			 accession as an observer to the General Agreement of Tariffs and Trade;
			 and
		Whereas the United States has supported Taiwan’s
			 participation in international organizations including the World Health
			 Organization: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)Taiwan and its 23,000,000 people deserve
			 membership in the United Nations; and
			(2)the United States should fulfill the
			 commitment it made in the 1994 Taiwan Policy Review to more actively support
			 Taiwan’s membership in appropriate international organizations.
			
